—Order, Supreme Court, New York County (Emily Goodman, J.), *290entered May 21, 1999, which, in an action for personal injuries sustained in a slip and fall on parking garage ramp, denied motions by defendants building owner, building managing agent, garage operator/lessee and KDF Parking Corp. for summary judgment dismissing the complaint, unanimously modified, on the law, to dismiss the complaint as against defendant KDF Parking Corp., and otherwise affirmed, without costs. The Clerk is directed to enter judgment in favor of defendant KDF Parking Corp. dismissing the complaint as against it.
The action should be dismissed as against defendant KDF Parking Corp., the record being devoid of evidence to support plaintiffs attorney’s conclusory assertion that KDF employees work in the garage. In all other respects, we affirm. With regard to the garage operator/lessee, there are issues of fact as to whether it had notice of the allegedly foot-and-a-half wide grease spot on which plaintiff slipped, and also as to the adequacy of the methods it used to clean the ramp of grease and oil or otherwise address the hazard created by the inevitable buildup of grease and oil on the ramp. With regard to the building owner, there are issues of fact as to when the building was constructed, and whether the garage was in violation of any applicable Building Code requirements relating to the gradient of the ramp slope, non-slip surfaces, guardrails and means of egress other than the ramp. With regard to the building managing agent, there is an issue of fact as to whether building employees cleaned the garage. Concur—Sullivan, J. P., Williams, Rubin, Buckley and Friedman, JJ.